The opinion of the Court was delivered by
Lewis, J.
In the exercise of its appellate jurisdiction, this Court is confined to a revision of the questions decided in the Court below. It was not objected there that the heirs were mi*441nors, and were not notified, or represented by guardian. ■ On the contrary, notice was, by implication, conceded, when the objections 'to the proceedings were made upon other grounds.
The widow and heirs were made parties to the judgment in the Common Pleas, upon which the property was advertised for sale; and when they applied for an order to stay those proceedings for the purpose of procuring an order of the Orphans’ Court, authorizing the administrator to sell, they became the actors, and the proceedings in the latter Court, being at their instance, and for their benefit, must be presumed to have taken place with their knowledge and consent. In such a case, they cannot set up against an innocent purchaser the objection that they were not formally notified, or that there was no appearance for them by guardian. The proceedings in the Orphans’ Court took place before the same judges that held cognisance of the case in the Common Pleas, and must be deemed a continuance of the proceedings of the latter tribunal, and founded upon its order. Notice at the commencement binds the party applying for the order, to take notice of the subsequent pi’oceedings.
After a sale made under an order of the Orphans’ Court, and a final confirmation of it according to the rules of Court, followed by the payment of the purchase-money and the delivery of the deed, it is too late to make objections to the sale. This is the general rule. It may have exceptions, but the grounds alleged against this sale do not bring it within any recognised or safe exception to the rule.
The decree of the Orphans’ Court, ordering the sale to be set aside, is reversed.